Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/593,924, filed on October 04, 2019.  In response to Examiner’s First Office Action of March 16, 2021, Applicant, on June 16, 2021, amended claims 1, 3-4, 8, 10-11, and 15-17, canceled claims 5-7, 12-14, and 19-20, and added new claims 21-28.  Claims 1-4, 8-11, 15-18, and 21-28 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
35. U.S.C. § 101 rejection has been withdrawn. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed June 16, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed June 16, 2021.
On Pg. 13-14 of the Remarks, regarding 35 U.S.C. § 103, Applicant states that the cited combination does not teach each and every element of Applicant's claims as amended.  In response, new ground(s) of rejection is made necessitated by amendment 
Overcoming 35 USC § 101 Rejections
The reasons for withdrawal of the rejection of claims 1-4, 8-11, 15-18, and 21-28 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on making the ITP available to first client station associated with a first user, wherein the first user is designated as an assignee of a first inspection and test activity of the plurality and (ii) a second client station associated with a second user, wherein the second user is designated as an assignee of a second inspection and test activity of the plurality; restrict the second client station associated with the second user from interacting with the second inspection and test activity of the plurality.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 15-18, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al., US Publication No. 20160267412 A1 [hereinafter Reed], in view of Chegini et al., US Publication No. 20190057069 A1 [hereinafter Chegini], and in further view of Bae et al., US Publication No. 20100100524A1 [hereinafter Bae]. 
Regarding Claim 1, 
Reed teaches
 A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: receive definitions of a plurality of inspection and test activities that are to be included in an inspection and test plan (ITP) for a construction project; (Reed Par. 51-“ FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity. … A topmost title bar 58 displays the window's name as “Inspection Test Plan," and below it a project title bar 59 displays the current project. Below those, entry/display boxes for an initial station 60 and an end station 61 specify the route of the ITP. Finally, a test plan table 62 specifies the activities to be completed and their state of completion.”; Abstract-“ A system, method, and computer readable medium for electronic project and data management is described. The system is comprised of a central database, a server controller for the database, an interface with electronic access to the database for vendor and client personnel, and a foreman device. The device can create, view, and edit work-related documents, such as inspection checklists, and upload those documents to the database either contemporaneously or via manual synchronization.”; Par. 47-“ FIG. 1 illustrates the relationship between each technological component of the data management system as a web diagram 10. In one embodiment, foremen operate at least one computer tablet 11 out in the field to complete work checklists.”)
publish the ITP (Reed Par. 25-“ FIG. 6 depicts one embodiment of a screen for use by a foreman in the field, displaying a selected checklist to be completed and submitted by the foreman;”; Par. 50- FIG. 3 illustrates the lifecycle of a checklist, as depicted in a flowchart 40. The checklist begins by being created or modified from an existing checklist 41. Once completed, the checklist is submitted to a foreman supervisor 43 for approval. If approved, the checklist is then reviewed by vendor personnel 44. From the vendor personnel, review of the checklist moves to the owner/client personnel for final approval 45. If approved by all involved parties, the checklist is archived 46. A checklist may be bumped back in the process, for example, by a vendor personnel rejection 47 or an owner/client personnel rejection 48, in which case review and responsibility revert to the foreman supervisor 43 or vendor personnel 44, respectively.“)
receive an indication of a record to link to the first inspection and test activity of the plurality; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”)
receive, from the first client station, an indication that the first user has signed-off on the first inspection and test activity; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12-“ The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”- Par. 56-57- devices)
Reed fails to teach the feature taught by Chegini:
by making the ITP available to first client station associated with a first user, wherein the first user is designated as an assignee of a first inspection and test activity of the plurality and (ii) a second client station associated with a second user, wherein the second user is designated as an assignee of a second inspection and test activity of the plurality (Chegini Par. 14-“ Certain embodiments enable a user to search, filter, and report on comments added to a documents, such as an electronic building related document, a manufacturing document, a clothing design document, or other design document (e.g., a document in portable document format (PDF) form, ISO 32000 compliant documents, XPF documents, etc.), such as comments by plan checkers added to a building plan submitted by an applicant to a government agency for approval or other design document needing approval. Certain embodiments further provide event driven notifications to one or more groups involved in the design and approval process. Certain embodiments further provide workflow process management and role based security.”) Par. 16-“ FIG. 1 illustrates an example architecture of a plan management system. It is understood that other architectures may be used with fewer, additional, and/or different components. The plan management system may include geographically distributed components and/or co-located components (e.g., servers, data stores, user terminals, etc.). The system may interact and communicate with systems of end users, such as terminals (e.g., general purposes computer systems, servers, tablet computers, smart phones, etc.) of plan checkers, project managers, architects, designers, etc. For example, the plan management system may include a network interface communicate with user terminals over a network, such as the Internet, a local network, or otherwise. The user terminals may include displays, input devices (e.g., keyboards, mice, trackballs, touch screens, microphones, etc.), speakers, printers, etc. The user terminals may host or have access to browsers or other interfaces configured to access resources, such as documents formatted using HTML or other formatting languages.”;
Reed and Chegini are directed to construction document workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reed to improve upon the workflow infrastructure, as taught by Chegini, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed with the motivation of managing electronic construction-related plans.(Chegini Par. 2).
Reed in view Chegini teach workflow/acceptance criteria (Reed Par. 52) and the feature is expounded upon by Bae:
restrict the second client station associated with the second user from interacting with the second inspection and test activity of the plurality (Bae Par. 1-“ The present invention relates to an approval system in a network for data security, which controls access by a plurality of terminals or users to a file server that enables the terminals or users to share various types of information data, such as drawing files, image files, text files, moving image files, and Musical Instrument Digital Interface (MIDI) files.”; Par.4-5-“ A system that is configured such that a plurality of users shares information while communicating with each other mainly includes a plurality of client terminals 30, 30′ and 30″ which communicate with each other via the Web or a network, and a management server 10 which is connected to the client terminals 30, 30′ and 30″ while managing the communication there between.” Claim 2-“ restrict access to documents viewed through the first or second client terminal according to the first or second user.”);
and based on receiving the indication that the first user has signed-off on the first inspection and test activity, automatically enable the second client station associated with the second user to interact with the second inspection and test activity. (Bae Par. 15-“ the management server comprises an approval agent module for mediating communication of the data and the approval data between the first approval module and the second approval module, and for opening the arbitrary document to the first client terminal when the approval data contains information indicating allowance for viewing of the document.”; Par. 86-“ If access to the file server 20 has been authorized, the user is authorized to view one or more documents stored in the document DB. Here, the view is classified as view which allows only ‘opening a document’, as view which allows ‘opening a document’ and ‘editing a document’, and as view which allows ‘opening a document’, ‘editing a document’, and ‘transferring a document’. That is, for the same document, the usage methods thereof can be divided according to the authorization limits of respective users.”)

Reed, Chegini and Bae are directed to task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reed in view of Chegini to improve upon the workflow, as taught by Bae, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Chegini with the motivation of enabling the shared documents to be more securely and effectively used. (Bae Par.14).
Regarding Claim 2, Claim 9 and Claim 16,
Reed in view of Chegini in further view of Bae teach the computing system of claim 1, the wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to… and  the method of claim 8…, and  non-transitory computer-readable medium of claim 15, wherein the non-transitory computer-readable medium is also provisioned with program instructions that when executed by at least one processor cause the computing system to:…: 
present a first interface through which the computing system receives the definitions of the plurality of inspection and test activities that are to be included in an ITP for the construction project (Reed Par. 10-“ The system also comprises an interface, accessible by devices with web browsers and internet connectivity, for data management with electronic access to the central database. The interface for data management comprises a web portal, the web portal being configured for a user to view, create, and edit the project information in the central database, and view, create, and edit member connections to projects. The user first logs in securely before the user can view, create, or edit information from the central database. The web portal automatically provides member access to the project-related documents when a new member connection to the project is created for the user. The interface allows or denies the logged-in user access to the project information, and allows the logged-in user to, or prevents the logged-in user from, editing the project information from the central database, whereby the logged-in user's ability to access or edit changes is determined by the user's role and membership in selected projects. The system also comprises a foreman's device with electronic access to the central database.”)
Regarding Claim 3, Claim 10 and Claim 17,
Reed in view of Chegini in further view of Bae teach the computing system of claim 1 …, the method of claim 8…, and  the non-transitory computer readable medium of claim 15…: 
wherein the record evidences completion of the first inspection and test activity. (Reed Par. 24-“ FIG. 5 depicts one embodiment of a screen for use by a foreman in the field, displaying all active and completed checklists for a selected ITP”; Par. 52-“FIG. 5 depicts a screen which serves as an extension to the previous ITP screen. It allows the user to view both the client specification for the activity as well as the related acceptance criteria. Displaying of criteria and specifications on this screen would be done in "pop-up" format and is intended to be used by the end-user for refreshing themselves on the details of the respective documents. This view will show all checklists that are active for a given activity (both completed and yet-to-be completed). It will be used by the user to select the checklist that they want to complete and to begin the inspection process. A list of the responsible parties will be displayed as they relate to the identifies/abbreviations listed on the previous ITP screen.”)
Regarding Claim 4, Claim 11 and Claim 18,
Reed in view of Chegini in further view of Bae teach the computing system of claim 1 …, the method of claim 8…, and  the non-transitory computer-readable storage medium of claim 15…: 
Reed teaches acceptance criteria (Reed Par. 52) and the feature is expounded upon by Chegini:
wherein the definitions of a plurality of inspection and test activities that are to be included in an ITP include, for a second inspection and test activity of the plurality, a corresponding hold point condition. (Chegini Par. 55-“A user may select one or more comments or groups of standard comments, and insert them with a command (e.g., a single command) into a permit/project plan review data record. Optionally, a user may choose to associate a comment with one or more plan review sheets and set an X/Y coordinate with a command (e.g., a single command). Optionally, comments that are associated with action items or that need to be reviewed (e.g., in progress reviews) may be assigned by respective departmental queues and displayed as such”; Par. 71-“Once a departmental plan checker starts their departmental review, the plan management system will change the sheet status—for that department—from ‘Not Started’ to ‘WIP’ (work in progress). As a permit status or departmental workflow statuses are changed, the plan management system creates an audit record in the event log table.”)
Reed and Chegini are directed to construction document workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reed to improve upon the workflow infrastructure, as taught by Chegini, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed with the motivation of managing electronic construction-related plans (Chegini Par. 2).
Reed in view Chegini teach workflow/acceptance criteria (Reed Par. 52) and the feature is expounded upon by Bae:
wherein the program instructions that are executable by the at least one processor such that the computing system is configured to restrict the second client station associated with the second user from interacting with the second inspection and test activity comprise program instructions that are executable by the at least one processor such that the computing system is configured to restrict the second client station associated with the second user from interacting with the second inspection and test activity based on the hold point condition. (Bae Par. 1-“ The present invention relates to an approval system in a network for data security, which controls access by a plurality of terminals or users to a file server that enables the terminals or users to share various types of information data, such as drawing files, image files, text files, moving image files, and Musical Instrument Digital Interface (MIDI) files.”; Par.4-5-“ A system that is configured such that a plurality of users shares information while communicating with each other mainly includes a plurality of client terminals 30, 30′ and 30″ which communicate with each other via the Web or a network, and a management server 10 which is connected to the client terminals 30, 30′ and 30″ while managing the communication there between.” Claim 2-“ restrict access to documents viewed through the first or second client terminal according to the first or second user.”) 
Reed, Chegini and Bae are directed to task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reed in view of Chegini to improve upon the workflow, as taught by Bae, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Chegini with the motivation of enabling the shared documents to be more securely and effectively used. (Bae Par.14).

Regarding Claim 6, Claim 13 and Claim 20 - Cancelled
Regarding Claim 7 and Claim 14- Cancelled
Regarding Claim 8, 
Reed teaches
A method, carried out by the computing system, the method comprising: receiving definitions of a plurality of inspection and test activities that are to be included in an inspection and test plan (ITP) for a construction project; (Reed Par. 51-“ FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity. … A topmost title bar 58 displays the window's name as " Inspection Test Plan," and below it a project title bar 59 displays the current project. Below those, entry/display boxes for an initial station 60 and an end station 61 specify the route of the ITP. Finally, a test plan table 62 specifies the activities to be completed and their state of completion.”; Abstract-“ A system, method, and computer readable medium for electronic project and data management is described. The system is comprised of a central database, a server controller for the database, an interface with electronic access to the database for vendor and client personnel, and a foreman device. The device can create, view, and edit work-related documents, such as inspection checklists, and upload those documents to the database either contemporaneously or via manual synchronization.”; Par. 47-“ FIG. 1 illustrates the relationship between each technological component of the data management system as a web diagram 10. In one embodiment, foremen operate at least one computer tablet 11 out in the field to complete work checklists.”; Par. 9-“ In view of the foregoing, a system, method, and computer readable medium for an electronic project and data management system are provided herein”)
publishing the ITP ; (Reed Par. 25-“ FIG. 6 depicts one embodiment of a screen for use by a foreman in the field, displaying a selected checklist to be completed and submitted by the foreman;”; Par. 50- FIG. 3 illustrates the lifecycle of a checklist, as depicted in a flowchart 40. The checklist begins by being created or modified from an existing checklist 41. Once completed, the checklist is submitted to a foreman supervisor 43 for approval. If approved, the checklist is then reviewed by vendor personnel 44. From the vendor personnel, review of the checklist moves to the owner/client personnel for final approval 45. If approved by all involved parties, the checklist is archived 46. A checklist may be bumped back in the process, for example, by a vendor personnel rejection 47 or an owner/client personnel rejection 48, in which case review and responsibility revert to the foreman supervisor 43 or vendor personnel 44, respectively.“)
receiving an indication of a record to link to the first inspection and test activity of the plurality; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”)
receiving, from the first client station, an indication that the first user has signed-off on the first inspection and test activity; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12-“ The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”; Par. 55-56)
Reed fails to teach the following feature taught by Chegini:
…by making the ITP available to (i) first client station associated with a first user, wherein the first user is designated as an assignee of a first inspection and test activity of the plurality and (ii) a second client station associated with a second user, wherein the second user is designated as an assignee of a second inspection and test activity of the plurality; (Chegini Par. 14-“ Certain embodiments enable a user to search, filter, and report on comments added to a documents, such as an electronic building related document, a manufacturing document, a clothing design document, or other design document (e.g., a document in portable document format (PDF) form, ISO 32000 compliant documents, XPF documents, etc.), such as comments by plan checkers added to a building plan submitted by an applicant to a government agency for approval or other design document needing approval. Certain embodiments further provide event driven notifications to one or more groups involved in the design and approval process. Certain embodiments further provide workflow process management and role based security.”) Par. 16-“ FIG. 1 illustrates an example architecture of a plan management system. It is understood that other architectures may be used with fewer, additional, and/or different components. The plan management system may include geographically distributed components and/or co-located components (e.g., servers, data stores, user terminals, etc.). The system may interact and communicate with systems of end users, such as terminals (e.g., general purposes computer systems, servers, tablet computers, smart phones, etc.) of plan checkers, project managers, architects, designers, etc. For example, the plan management system may include a network interface communicate with user terminals over a network, such as the Internet, a local network, or otherwise. The user terminals may include displays, input devices (e.g., keyboards, mice, trackballs, touch screens, microphones, etc.), speakers, printers, etc. The user terminals may host or have access to browsers or other interfaces configured to access resources, such as documents formatted using HTML or other formatting languages.”;
Reed and Chegini are directed to construction document workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reed to improve upon the workflow infrastructure, as taught by Chegini, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed with the motivation of managing electronic construction-related plans.(Chegini Par. 2)
 Reed in view of Chegini teach acceptance criteria (Reed Par. 52) and the feature is expounded upon by Bae:
restrict the second client station associated with the second user from interacting with the second inspection and test activity of the plurality (Bae Par. 1-“ The present invention relates to an approval system in a network for data security, which controls access by a plurality of terminals or users to a file server that enables the terminals or users to share various types of information data, such as drawing files, image files, text files, moving image files, and Musical Instrument Digital Interface (MIDI) files.”; Par.4-5-“ A system that is configured such that a plurality of users shares information while communicating with each other mainly includes a plurality of client terminals 30, 30′ and 30″ which communicate with each other via the Web or a network, and a management server 10 which is connected to the client terminals 30, 30′ and 30″ while managing the communication there between.” Claim 2-“ restrict access to documents viewed through the first or second client terminal according to the first or second user.”) 
and based on receiving the indication that the first user has signed-off on the first inspection and test activity, automatically enable the second client station associated with the second user to interact with the second inspection and test activity. (Bae Par. 15-“ the management server comprises an approval agent module for mediating communication of the data and the approval data between the first approval module and the second approval module, and for opening the arbitrary document to the first client terminal when the approval data contains information indicating allowance for viewing of the document.”; Par. 86-“ If access to the file server 20 has been authorized, the user is authorized to view one or more documents stored in the document DB. Here, the view is classified as view which allows only ‘opening a document’, as view which allows ‘opening a document’ and ‘editing a document’, and as view which allows ‘opening a document’, ‘editing a document’, and ‘transferring a document’. That is, for the same document, the usage methods thereof can be divided according to the authorization limits of respective users.”)
Reed, Chegini and Bae are directed to task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reed in view of Chegini to improve upon the workflow, as taught by Bae, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Chegini with the motivation of enabling the shared documents to be more securely and effectively used. (Bae Par.14).
Regarding Claim 15, 
Reed teaches
A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that when executed by at least one processor cause a computing system to: receive definitions of a plurality of inspection and test activities that are to be included in an inspection and test plan (ITP) for a construction project; (Reed Par. 51-“ FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity. … A topmost title bar 58 displays the window's name as " Inspection Test Plan," and below it a project title bar 59 displays the current project. Below those, entry/display boxes for an initial station 60 and an end station 61 specify the route of the ITP. Finally, a test plan table 62 specifies the activities to be completed and their state of completion.”; Abstract-“ A system, method, and computer readable medium for electronic project and data management is described. The system is comprised of a central database, a server controller for the database, an interface with electronic access to the database for vendor and client personnel, and a foreman device. The device can create, view, and edit work-related documents, such as inspection checklists, and upload those documents to the database either contemporaneously or via manual synchronization.”; Par. 47-“ FIG. 1 illustrates the relationship between each technological component of the data management system as a web diagram 10. In one embodiment, foremen operate at least one computer tablet 11 out in the field to complete work checklists.”; Par. 17-“ The computer readable medium contains a program for use in the electronic data management system network, and the program is configured to carry out the steps of the method described in the preceding paragraphs. The medium may be located with the system's central database and server controller, or alternatively, may be located elsewhere in the system in communication with the central database, foreman's device, and other user-accessible web portals.”)
publish the ITP…; (Reed Par. 25-“ FIG. 6 depicts one embodiment of a screen for use by a foreman in the field, displaying a selected checklist to be completed and submitted by the foreman;”; Par. 50- FIG. 3 illustrates the lifecycle of a checklist, as depicted in a flowchart 40. The checklist begins by being created or modified from an existing checklist 41. Once completed, the checklist is submitted to a foreman supervisor 43 for approval. If approved, the checklist is then reviewed by vendor personnel 44. From the vendor personnel, review of the checklist moves to the owner/client personnel for final approval 45. If approved by all involved parties, the checklist is archived 46. A checklist may be bumped back in the process, for example, by a vendor personnel rejection 47 or an owner/client personnel rejection 48, in which case review and responsibility revert to the foreman supervisor 43 or vendor personnel 44, respectively.“)
receive an indication of a record to link to the first inspection and test activity of the plurality; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”)
receive, from the client station, an indication that the first user has signed-off on the first inspection and test activity; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12-“ The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”; Par. 55-56)
Reed fails to teach the following feature taught by Chegini:
…by making the ITP available to at least (i) first client station associated with a first user, wherein the first user is designated as an assignee of a first inspection and test activity of the plurality and (ii) a second client station associated with a second user, wherein the second user is designated as an assignee of a second inspection and test activity of the plurality;
Reed in view of Chegini teach acceptance criteria (Reed Par. 52) and the feature is expounded upon by Bae:
restrict the second client station associated with the second user from interacting with the second inspection and test activity of the plurality(Bae Par. 1-“ The present invention relates to an approval system in a network for data security, which controls access by a plurality of terminals or users to a file server that enables the terminals or users to share various types of information data, such as drawing files, image files, text files, moving image files, and Musical Instrument Digital Interface (MIDI) files.”; Par.4-5-“ A system that is configured such that a plurality of users shares information while communicating with each other mainly includes a plurality of client terminals 30, 30′ and 30″ which communicate with each other via the Web or a network, and a management server 10 which is connected to the client terminals 30, 30′ and 30″ while managing the communication there between.” Claim 2-“ restrict access to documents viewed through the first or second client terminal according to the first or second user.”);
and based on receiving the indication that the first user has signed-off on the first inspection and test activity automatically enable the second client station associated with the second user to interact with the second inspection and test activity. (Bae Par. 15-“ the management server comprises an approval agent module for mediating communication of the data and the approval data between the first approval module and the second approval module, and for opening the arbitrary document to the first client terminal when the approval data contains information indicating allowance for viewing of the document.”; Par. 86-“ If access to the file server 20 has been authorized, the user is authorized to view one or more documents stored in the document DB. Here, the view is classified as view which allows only ‘opening a document’, as view which allows ‘opening a document’ and ‘editing a document’, and as view which allows ‘opening a document’, ‘editing a document’, and ‘transferring a document’. That is, for the same document, the usage methods thereof can be divided according to the authorization limits of respective users.”)

Reed, Chegini and Bae are directed to task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reed in view of Chegini to improve upon the workflow, as taught by Bae, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Chegini with the motivation of enabling the shared documents to be more securely and effectively used. (Bae Par.14).
Claim 19- Cancelled

Regarding Claim 21 and Claim 26,

Reed in view of Chegini in further view of Bae teach The computing system of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to:… and The non-transitory computer-readable medium of claim 15, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the computing system to:…
after receiving the indication of the record to link to the first inspection and test activity, update the ITP to reflect the linked record.; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12- “The foreman's device is configured to run software adapted for a foreman to view project information, create and save electronic project-related documents, and transmit the project-related documents to the central database. The foreman must use security credentials to log in to the foreman's device and access project-related data. The foreman's device is configured to receive, view, and edit the project-related data as made accessible by the foreman's project connections. The foreman's device is configured for the foreman to create new inspection checklists, edit the inspection checklists, submit the inspection checklists to the central database, attach photographs to the inspection checklists and submit the inspection checklists to the central database. The central database is configured to store inspection checklists and templates for creating the inspection checklists, and the templates are configured to be edited, saved, and deleted from the central database via the foreman's device, or other electronic access by a member with sufficient administrative permission. The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”)
Regarding Claim 22, Claim 24 and Claim 27,

Reed in view of Chegini in further view of Bae teach The computing system of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to:…, The method of claim 8, further comprising:… and The non-transitory computer-readable medium of claim 15, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the computing system to:…
…validate sign-off information received from the first user related to the first inspection and test activity. (Reed Par. 59-61“ Review submitted checklists and either approve or reject according to their pre-defined criteria. [0061] View the history of projects that pertain to that user. This would include checklist submissions, rejections, alerts, etc.”)
Reed in view of Chegini teach acceptance criteria and the feature is expounded upon by Bae:
before automatically enabling the second client station associated with the second user to interact with the second inspection and test activity,… (Bae Par. 15-“ the management server comprises an approval agent module for mediating communication of the data and the approval data between the first approval module and the second approval module, and for opening the arbitrary document to the first client terminal when the approval data contains information indicating allowance for viewing of the document.”; Par. 86-“ If access to the file server 20 has been authorized, the user is authorized to view one or more documents stored in the document DB. Here, the view is classified as view which allows only ‘opening a document’, as view which allows ‘opening a document’ and ‘editing a document’, and as view which allows ‘opening a document’, ‘editing a document’, and ‘transferring a document’. That is, for the same document, the usage methods thereof can be divided according to the authorization limits of respective users.”)

Reed, Chegini and Bae are directed to task workflow. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Reed in view of Chegini to improve upon the workflow, as taught by Bae, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Chegini with the motivation of enabling the shared documents to be more securely and effectively used (Bae Par.14).
Regarding Claim 23, Claim 25 and Claim 28,

Reed in view of Chegini in further view of Bae teach The computing system of claim 22, wherein the program instructions that are executable by the at least one processor such that the computing system is configured to validate the sign-off information received from the first user related to the first inspection and test activity comprise program instructions that are executable by the at least one processor such that the computing system is configured to…, The method of claim 24, wherein validating the sign-off information received from the first user related to the first inspection and test activity comprises… and The non-transitory computer-readable medium of claim 27, wherein the program instructions that, when executed by at least one processor, cause the computing system to validate the sign-off information received from the first user related to the first inspection and test activity comprise program instructions that, when executed by at least one processor, cause the computing system to:…
determine that the record linked to the first inspection and test activity is of a record type that is required by the definition of the first inspection and test activity. (Reed Par. 59-61“ Review submitted checklists and either approve or reject according to their pre-defined criteria. [0061] View the history of projects that pertain to that user. This would include checklist submissions, rejections, alerts, etc.”; Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. US 20200410448 A1 to Gadge et al.- Abstract- “A method, a system, and a computer program process for creating and operating a dynamic approval system. These can include analyzing a request from a requester with a natural language processor, determining a minimum number of approval points required to approve the request, communicating with an information system external to the dynamic approval system, and analyzing an approver, including determining a number of approval points allotted to the approver.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624